Citation Nr: 0022619	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for headaches due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973, and from November 1990 to July 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating action 
in which the RO granted service connection for headaches due 
to an undiagnosed illness and assigned a 10 percent 
evaluation.  The veteran appealed for a higher rating.  
Following appellate review in January 1998, the Board 
remanded the case to the RO to arrange a hearing before a 
Member of the Board at the RO.  Following the requested 
development, the case was returned to the Board.  In an April 
1999 decision, the Board remanded the case a second time.  It 
was noted that a review of the claims file showed that a 
hearing was held in December 1998, however, the tape 
recording of the hearing was damaged and a result, a 
transcript of the testimony could not be created.  The RO was 
requested to schedule another hearing before a Member of the 
Board at the RO.  The veteran was afforded a hearing before 
the undersigned Member of the Board at the RO in April 1999.  
A transcript of the hearing is of record.  The issue is now 
again before the Board.  

The Board notes that at the April 1999 hearing, the veteran 
indicated that he was limiting his appeal to the claim for an 
increased evaluation for headaches due to an undiagnosed 
illness.  Accordingly, the veteran's previously perfected 
appeals for service connection due to an undiagnosed illness 
for chest pain, generalized anxiety disorder, impotency, a 
left knee pain, hypertension, tuberculosis, transient 
ischemic attacks, memory lapses, ringing ear, and shortness 
of breath and cough will not be addressed by the Board in 
this decision.  The veteran also raised the issue of 
entitlement to an increased rating for his service-connected 
thumb disorder.  This matter has not be developed for 
appellate consideration and is referred to the RO for 
appropriate action.


Furthermore, the RO adjudicated the claim for headaches due 
to an undiagnosed illness as an increased rating issue.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  


FINDING OF FACT

The veteran's headaches have not shown to be manifested by 
characteristic prostrating attacks averaging at least once a 
month over the last several months


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches due to an undiagnosed illness, has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124(a), 
Diagnostic Codes 8045 and 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
findings, diagnoses, or treatment of headaches.

The veteran was afforded a Persian Gulf examination in June 
1994 in which it was noted that he experienced frontal 
headaches once a month on the right side.  The headaches 
would have a gradual onset and lasted for 3 to 4 hours.  The 
diagnoses included headaches.

The veteran was admitted to a VA hospital in February 1995 
for conditions unrelated to his present claim, however, it 
was noted in the record of hospitalization that he suffered 
from occasional headaches.  

The veteran was afforded a VA general medical examination in 
September 1995.  He complained of suffering from headaches 
since his return from service in Saudi Arabia which were 
described as migraine type of headaches.  The diagnoses 
included migraine type of headaches.

At an August 1997 VA general medical examination, the veteran 
complained of frontal headaches.  He described the headaches 
as bilateral, but with more severity on the right side.  He 
denied any nausea or vomiting with the headaches.  The 
diagnoses included headaches.

At a hearing before the undersigned Member of the Board at 
the RO in May 2000, the veteran testified that his headaches 
occur one, two, or three times a week and last for about one, 
three, or four hours.  He stated that he has not experienced 
any nausea or vomiting as a result of the headaches.  He 
reported that he takes medication such as ibuprofen and has 
learned to deal with the headaches.  He reported that there 
have been only a few occasions where he has had to go home 
because of his headaches.  In particular, he stated that 
because of the headaches, he has lost a hour here and there 
from work over the past year totaling to about 2 weeks.   

II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for headaches due 
to an undiagnosed illness is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
stated that where entitlement to a compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In general, disability evaluations are determined by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The veteran's headaches due to an undiagnosed illness is 
evaluated as analogous to migraine headaches.  When an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 

The veteran is already in receipt of the highest evaluation 
under code 9304 and there is no indication in the record of 
multi-infarct dementia.  

Under Diagnostic Code 8100 for migraine headaches, a 10 
percent evaluation is assigned where the evidence shows 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation may be assigned for migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  A 50 percent 
evaluation may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.    
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is seeking a rating in excess of 10 percent for 
his headaches due to an undiagnosed illness.  Following a 
review of the evidence of record, the Board finds that the 
veteran's headaches do not meet the criteria for a 30 percent 
rating.  The evidence does not reveal that the veteran 
experiences characteristic prostrating attacks occurring on 
average once a month over the last several months.  There is 
no indication that any of the veteran's headaches are 
debilitating to him.  Rather, he has specifically denied any 
nausea or vomiting due to the headaches.  He has stated that 
he has only occasionally missed time away from his job 
because of his headaches.  Thus, an evaluation in excess of 
10 percent for the veteran's service-connected headaches due 
to an undiagnosed illness must be denied.  

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for the headaches due to an undiagnosed illness is the 
most disabling this disorder has been since the veteran filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for this disorder is not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).



ORDER

An increased rating for headaches due to an undiagnosed 
illness, in excess of 10 percent is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

